Case 1:20-cv-05417-WFK-VMS Document 6 Filed 11/25/20 Page 1 of 3 PageID #: 32




Daniel Sadeh, Esq.
HALPER SADEH LLP
667 Madison Avenue, 5th Floor
New York, NY 10065
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

  MICHAEL AZZOPARDI,                                   Case No: 1:20-cv-05417-WFK-VMS

          Plaintiff,
                                                       NOTICE OF VOLUNTARY
          v.                                           DISMISSAL PURSUANT TO FED. R.
                                                       CIV. P. 41(a)(1)(A)(i)
  BIOSPECIFICS TECHNOLOGIES CORP.,
  JENNIFER CHAO, MICHAEL
  SCHAMROTH, PAUL GITMAN, MARK
  WEGMAN, TOBY WEGMAN, JOSEPH
  TRUITT, MIKE SHERMAN, and COREY
  FISHMAN,

          Defendants.


       PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiff Michael Azzopardi hereby voluntarily dismisses the above-captioned

action with prejudice. Because this notice of dismissal is being filed with the Court before service

by Defendants of either an answer or a motion for summary judgment, Plaintiff’s dismissal of the

Action is effective upon the filing of this notice.

Dated: November 24, 2020                              Respectfully submitted,

                                                      HALPER SADEH LLP


 The application is granted.
                                                      By: /s/ Daniel Sadeh
                                                      Daniel Sadeh, Esq.
      SO ORDERED.                                     667 Madison Avenue, 5th Floor
                                                      New York, NY 10065
           s/ WFK
William F. Kuntz, II U.S.D.J.                     1
 Dated: November 25, 2020
Case 1:20-cv-05417-WFK-VMS Document 6 Filed 11/25/20 Page 2 of 3 PageID #: 33




                                         Telephone: (212) 763-0060
                                         Facsimile: (646) 776-2600
                                         Email: sadeh@halpersadeh.com

                                         Counsel for Plaintiff




                                     2
Case 1:20-cv-05417-WFK-VMS Document 6 Filed 11/25/20 Page 3 of 3 PageID #: 34




                                CERTIFICATE OF SERVICE

        I, Daniel Sadeh, hereby certify that on November 24, 2020, a true and correct copy of the
annexed NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO FED. R. CIV. P.
41(a)(1)(A)(i) was served in accordance with the Federal Rules of Civil Procedure with the Clerk
of the Court using the CM/ECF system, which will send a notification of such filing to all parties
with an email address of record who have appeared and consented to electronic service in this
action.


Dated: November 24, 2020                            /s/ Daniel Sadeh
                                                    Daniel Sadeh




                                               3
